Sherwood, J.
This case is an offshoot of the case of Bushong v. Taylor, ante, p. 660, the only point in it being wbether the trial court ruled correctly in refusing to quash a second execution, merely because it was not entitled an “ alias execution.”
The ruling was proper. The first execution was avoid writ, because it recited a judgment which had no existence, i. e., one rendered against the trustees personally, whereas in fact the judgment was only for the sale of the-property.
Therefore, judgment affirmed.
All concur.